WALLACE, C. J., Dissenting.
When the property feloniously taken exceeds fifty dollars in value, the offense is grand larceny. But if the property so taken be taken from the person of another, the offense is grand larceny even though the value be less than fifty dollars. So if the property taken be of the equine species, the offense is grand larceny, regardless of the actual value of the animal stolen: Penal Code, see. 487. The statute in these last two cases has ignored mere value in defining the offense of grand larceny.
But in the offense of embezzlement the feature of value is preserved. “Every person guilty of embezzlement is punishable in the manner prescribed for feloniously stealing property of the value [not, as I conceive, of the mere description or character] of that embezzled, ’ ’ etc.: Section 514. Now, it is set forth in the indictment that the value of the mare, which is the subject of the embezzlement charged, did not exceed *58the stun of fifty dollars, and yet the judgment of the court below which is now affirmed here is that the prisoner be imprisoned in the penitentiary as though the mare had been stolen instead of embezzled. If the embezzlement of the mare in question be a felony regardless of her actual value, for the reason that she might have been stolen, and if stolen, the stealing would have been a felony, then the embezzlement of any trinket or article of wearing apparel, however small its value, will also be a felony, for the reason that it, too, might have been stolen from the person of its owner, in which case it would have constituted grand larceny per se.
Without now entering upon a more extended discussion of the question, I must dissent from the opinion and judgment of the majority in this case.